Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The most recent listing of claims filed on 05/13/2022 will replace all prior versions and listings of claims in the application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 13, and 20, closest prior art Lauffer et al. (US 2017/0227959 A1), Park (US 2016/0334788 A1), and Fung et al. (US 2016/0001781 A1) (hereinafter Lauffer, Park, and Fung, respectively), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.
Lauffer discloses an autonomous vehicle controller that implements a mixed or shared control mode that limits the inputs of the driver with inputs from a virtual operator. While functionally similar, Lauffer doesn’t explicitly teach “switching, by the processing circuitry, from the autonomous control mode to a manual control mode in response to the first user action only when determining that the first control behavior information is not the predetermined type of control behavior information, and maintaining the autonomous control mode when determining that the first control behavior information is the predetermined type of control behavior information” as a whole. 
Park teaches switching from autonomous to manual only when the driver’s inputs match the autonomous controller’s inputs within a threshold difference, which imposes a lower limit. This is a different functionality than the claimed limitation of “the first control behavior information is a predetermined type of control behavior information when at least one of the brake pressure value is greater than a brake threshold, the accelerator pressure value is greater than an accelerator threshold, and the torsion value is greater than a steering threshold”, where the threshold is only an upper limit for determining not to switch. 
Finally, Lauffer discloses a shared or mixed control mode that limits a driver’s inputs, such as speed or acceleration when they exceed an upper limit, while Fung teaches determining whether a vehicle is currently performing a maneuver (such as a sharp turn) based on the vehicle’s linear and angular position, velocity, and acceleration exceeding a threshold. Though parts of the functionality are similar, the claimed limitation of “starting an aided control mode when the second control behavior information is determined to be the dangerous behavior information... determining that the second control behavior information is the dangerous behavior information when the angular velocity value of the vehicle is greater than the angular velocity threshold” is not taught as a whole. 
The combination of Lauffer, Park, and Fung fails to teach the claimed process as a whole. Further, the invention as claimed represents a unique combination of features. While the prior art of record teaches parts of the claimed invention, the combination of each limitation taught by the prior art of record does not yield an obvious combination that would result in the specific invention claimed. Thus the prior art of record does not render the invention, as claimed, obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         
/JAMES J LEE/               Supervisory Patent Examiner, Art Unit 3668